Citation Nr: 1623747	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-27 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Dale K. Graham, Agt.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from March 1960 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a January 2015 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in an August 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in April 2014.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In April 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In May 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, PTSD and depressive disorder had their onset in military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD and depressive disorder are met.  38 U.S.C.A. §§ 1110, 1154(a), 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's contention that he currently has a psychiatric disorder, to include PTSD, resulting from stressful events he experienced during his military service while serving as a medical specialist.  See, e.g., the Veteran's statement dated February 2011.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-V]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f) (2014).

The Veteran's DD Form 214 reflects that he served as a medical specialist.  It is undisputed that he was stationed at Tripler Army Hospital during his active duty service.  As the Veteran has contended that he helped treat wounded soldiers during his military service, the Board notes that the Veteran's assertions are consistent with the places, types, and circumstances of his military service.  See 38 U.S.C. § 1154(a).  Moreover, the Veteran also described helping to treat a large number of Marines following a bus accident on a mountain highway.  See, e.g., the Veteran's PTSD stressor statement dated March 2011.  In February 2013, the Joint Services Records Research Center (JSRRC) confirmed that a Navy bus accident occurred in April 1962 on a mountain highway, which sent ten injured Marines to Tripler Army Hospital for treatment.  See the SSOC dated August 2013.  As such, the Veteran's claimed stressors have been corroborated.

Dr. M.S. has diagnosed the Veteran with PTSD, which he causally linked to the Veteran's claimed stressors.  See Disability Benefits Questionnaire (DBQ) from Dr. M.S. dated September 2015 & the psychological evaluation from Dr. M.S. dated March 2011.  Dr. M.S. and the August 2015 VA examiner have also indicated that the Veteran's other diagnosed psychiatric disorders, to include depressive disorder, are due to the above-cited stressors from his military service.  Id; see also the VA examination report dated August 2015.

In light of the fact that the Veteran was diagnosed as having PTSD and depressive disorder during the pendency of his claim, and both diagnoses have been attributed to the Veteran's asserted stressors from military service, the Board finds that service connection for PTSD and depressive disorder is warranted, when all doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for PTSD and depressive disorder is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


